               Case 20-12522-JTD             Doc 3097        Filed 07/02/21         Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         )   Chapter 11
                                                               )
MALLINCKRODT PLC, et al.,                                      )   Case No. 20-12522 (JTD)
                                                               )
                   Debtors.                                    )   (Jointly Administered)
                                                               )
                                                               )   Re: Docket No. 2924 & 3093

    DEBTORS’ EMERGENCY MOTION TO EXPEDITE CONSIDERATION OF THE
        DEBTORS’ PRELIMINARY OBJECTION TO ACTHAR INSURANCE
       CLAIMANTS’ MOTION SEEKING SUBSTANTIVE CONSOLIDATION

         The debtors in possession in the above-captioned cases (collectively, “Debtors”)1 hereby

submit this motion (“Motion to Expedite”) for entry of an order, substantially in the form attached

hereto as Exhibit A (the “Proposed Order”), expediting the Court’s consideration of the Debtors’

Preliminary Objection to Acthar Insurance Claimants’ Motion Seeking Substantive Consolidation

[Docket No. 3093] (the “Preliminary Objection”)2 filed in response to the request for substantive

consolidation contained within the Acthar Insurance Claimants’ Revised and Supplemental

Opposition to the Debtors’ First Omnibus Objection to “Unsubstantiated” Claims and Motion for

Substantive Consolidation [Docket No. 2924] (the “Substantive Consolidation Motion”)3 filed by

the Acthar Insurance Claimants.4 In support of this Motion to Expedite, the Debtors respectfully

state as follows:



1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675
    McDonnell Blvd., Hazelwood, Missouri 63042.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
    Preliminary Objection.
3
    The Substantive Consolidation Motion was filed under seal at Docket No. 2924. A redacted version of the
    Substantive Consolidation Motion is available at Docket No. 2982.
4
    The “Acthar Insurance Claimants” are defined to include Attestor Limited, on behalf of itself and its affiliated
    entities, including Avon Holdings I, LLC and Humana, Inc.


RLF1 25611391v.1
               Case 20-12522-JTD            Doc 3097        Filed 07/02/21        Page 2 of 11




                                    PRELIMINARY STATEMENT

         1.        By the Substantive Consolidation Motion, the Acthar Insurance Claimants seek,

among other things, to substantively consolidate “the assets and liabilities of each of the Debtor

entities and estates comprising the Debtors’ Specialty Brands business segment or, in the

alternative, all Debtor entities having roles with respect to the H.P. Acthar Gel.” Substantive

Consolidation Motion, ¶ 54. Without any input from or notice to the Debtors, the Acthar Insurance

Claimants set the Substantive Consolidation Motion for hearing on August 25, 2021.

         2.        On June 24, 2021, the Court entered a heavily negotiated order [Docket No. 2988]

(the “Confirmation Scheduling Order”) establishing a confirmation schedule and related

protocols, without objection from the Acthar Insurance Claimants.5 The Confirmation Scheduling

Order establishes, among other things, discovery and objection deadlines leading up to a

September 21, 2021 hearing (the “Confirmation Hearing”) on the Debtors’ proposed chapter 11

plan [Docket No. 2916] (the “Plan”). The Plan, which is currently being solicited by the Debtors

and voted on by creditors on a time frame and pursuant to procedures approved by the Court, does

not provide for substantive consolidation. To the extent that the Acthar Insurance Claimants view

the Plan as objectionable under the standards set forth in section 1129 of the Bankruptcy Code,

they may lodge an objection to the Plan in accordance with the Confirmation Scheduling Order

and follow the protocols set forth therein with regard to any related discovery.

         3.        In a thinly veiled attempt to obtain individual advantage and/or leverage in these

bankruptcy proceedings, however, the Acthar Insurance Claimants are seeking to bring a critical

issue before the Court in advance of the scheduled Confirmation Hearing and in complete



5
    The Acthar Insurance Claimants filed an objection [Docket No. 2635] to the Confirmation Scheduling Order.
    However, such objection was mutually resolved prior to the Court’s ruling on the Confirmation Scheduling Order.
    See Jun. 16, 2021 Hr’g Tr. at 91:6-92:12.

                                                        2
RLF1 25611391v.1
               Case 20-12522-JTD          Doc 3097      Filed 07/02/21    Page 3 of 11




disregard for the protocols set forth in the Confirmation Scheduling Order. Setting aside the

Substantive Consolidation Motion’s lack of merit (which should be deferred until and addressed

at the Confirmation Hearing, if at all), the Debtors submit that the Substantive Consolidation

Motion should be denied promptly for the reasons set forth in the Preliminary Objection.

         4.        By this Motion to Expedite, the Debtors respectfully request that their Preliminary

Objection to the Substantive Consolidation Motion be considered at the omnibus hearing

scheduled for July 13, 2021 at 1:00 p.m. (Eastern Time) (the “July 13th Hearing”). The

Confirmation Scheduling Order establishes an efficient and uniform schedule, under which the

Debtors are already responding to extensive discovery requests from multiple parties consistent

with the Court approved procedures. The Debtors should not be required to simultaneously

prepare for an August mini-trial unilaterally set by a creditor group seeking to defeat the Debtors’

Plan prior to the Confirmation Hearing in an effort to force their own self-serving alternative plan

structure on these estates. The Debtors believe that consideration of the Preliminary Objection at

the July 13th Hearing will result in the denial of the Substantive Consolidation Motion on legal

and procedural grounds, without the need for extensive fact discovery on an issue that will

undoubtedly be front and center at the Confirmation Hearing in connection with the section 1129

standards. Moreover, other stakeholders in these cases are likely to have an interest in the issues

raised by the Substantive Consolidation Motion, and setting a hearing on such issues one month

in advance of the scheduled Confirmation Hearing could cause other parties to abandon the

carefully crafted protocols set forth in the Confirmation Scheduling Order, thereby sending these

cases into disarray. For these reasons, the Debtors submit that their Preliminary Objection should




                                                    3
RLF1 25611391v.1
               Case 20-12522-JTD          Doc 3097      Filed 07/02/21    Page 4 of 11




be considered at the first available hearing (the July 13th Hearing) so that all parties-in-interest

have clarity as to when this important issue will be considered.

                                           JURISDICTION

         5.        This is a core proceeding pursuant to 28 U.S.C. § 157(b), and, under Rule 9013-

1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), the Debtors consent to the entry of a final

order by the Court in connection with this Motion to Expedite to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution. Venue of these

cases and this Motion to Expedite in this district is proper under 28 U.S.C. §§ 1408 and 1409.

                                           BACKGROUND

A.       General Background

         6.        On October 12, 2020 (the “Petition Date”), the Debtors filed voluntary petitions in

this Court commencing cases for relief under chapter 11 of title 11 of the United States Code, 11

U.S.C. §§ 101–1532 (the “Bankruptcy Code”). The Debtors continue to manage and operate their

businesses as debtors in possession under sections 1107 and 1108 of the Bankruptcy Code.

         7.        On October 27, 2020, the office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed the Official Committee of Unsecured Creditors (the

“UCC”) and the Official Committee of Opioid Related Claimants (the “OCC”) in these cases. See

Docket No. 306 & 308.

         8.        The factual background regarding the Debtors, including their business operations,

their capital and debt structures, and the events leading to the filing of these chapter 11 cases, is

set forth in detail in the Declaration of Stephen A. Welch, Chief Transformation Officer, in Support

of Chapter 11 Petitions and First Day Motions [Docket No. 128], filed on the Petition Date.

                                                    4
RLF1 25611391v.1
               Case 20-12522-JTD          Doc 3097     Filed 07/02/21    Page 5 of 11




B.       The Plan and Disclosure Statement

         9.        On June 17, 2021, the Court entered an order, among other things, approving the

Disclosure Statement for Joint Chapter 11 Plan of Reorganization of Mallinckrodt plc and Its

Debtor Affiliates Under Chapter 11 of the Bankruptcy Code (together with all schedules and

exhibits thereto and as may be modified, amended, or supplemented, the “Disclosure Statement”).

         10.       On June 18, 2021, the Debtors filed solicitation versions of the Plan and the

Disclosure Statement [Docket No. 2917].

         11.       The Debtors also sought the entry of an order establishing a confirmation schedule

and related protocols, through a motion filed with the Court on May 25, 2021 [Docket No. 2564]

(the “Confirmation Scheduling Motion”). At a hearing held on June 15, 2021 and June 16, 2021,

the Court indicated it would approve the Confirmation Scheduling Motion subject to certain

revisions being made to the Confirmation Scheduling Order.

         12.       On June 23, 2021, the Debtors filed a revised version of the Confirmation

Scheduling Order under certification of counsel, and the Court entered the Confirmation

Scheduling Order on June 24, 2021. See Docket No. 2988.

C.       The Substantive Consolidation Motion and the Preliminary Objection

         13.       On April 30, 2020, the Debtors filed the Debtors’ First Omnibus Objection to

Unsubstantiated Claims (Substantive) [Docket No. 2165] (the “Claims Objection”).

         14.       In response to the Claims Objection, on June 23, 2021, the Acthar Insurance

Claimants filed the Substantive Consolidation Motion, opposing the Claims Objection, and

seeking entry of an order substantively consolidating the Debtors’ chapter 11 cases. The Acthar

Insurance Claimants unilaterally set the Substantive Consolidation Motion to be heard at the




                                                   5
RLF1 25611391v.1
               Case 20-12522-JTD         Doc 3097     Filed 07/02/21    Page 6 of 11




omnibus hearing currently scheduled for August 25, 2021 at 1:00 p.m. (ET) (the “August 25th

Hearing”).

         15.       Contemporaneously herewith, the Debtors filed the Preliminary Objection, which

sets forth the Debtors’ threshold objections to the Substantive Consolidation Motion.

                                       RELIEF REQUESTED

         16.       By this Motion to Expedite, the Debtors respectfully request that the Court:

(i) schedule a hearing on the Preliminary Objection for the July 13th Hearing; and (ii) require any

replies or responses to the Preliminary Objection to be filed on or before July 9, 2021 at 4:00 p.m.

(Eastern Time) (the “Proposed Reply Deadline”).

                                BASIS FOR RELIEF REQUESTED

         17.       The Court has the inherent authority to expedite briefing and hearing schedules

where the circumstances warrant. See, e.g., Lacey v. Cessna Aircraft Co., 932 F.2d 170, 176 (3d

Cir. 1991) (a court has “substantial discretion in managing its own docket”); Gold v. Johns-

Manville Sales Corp., 723 F.2d 1068, 1077 (3d Cir. 1983) (every court has inherent power to

“schedule disposition of the cases on its docket so as to promote fair and efficient adjudication”);

see also Spurlock v. F.B.I., 69 F.3d 1010, 1016 (9th Cir. 1995) (“A district court possesses inherent

power over the administration of its business.”). The Court also has the authority under section

105(a) of the Bankruptcy Code to “issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a). “Section

105 specifically codifies what are traditionally called ‘inherent powers’ to give the bankruptcy

courts the necessary ability to manage the cases on their docket.” Copley Press, Inc. v. Peregrine

Sys., Inc. (In re Peregrine Sys., Inc.), 311 B.R. 679, 690 (D. Del. 2004) (note omitted).

         18.       The Debtors submit that expediting the Court’s consideration of the Preliminary

Objection is warranted under the circumstances and is in the best interests of the Debtors, their

                                                  6
RLF1 25611391v.1
               Case 20-12522-JTD        Doc 3097      Filed 07/02/21     Page 7 of 11




estates and all parties in interest. As discussed in further detail in the Preliminary Objection, and

without addressing the motion’s lack of merit (which the Debtors will do if and when appropriate),

the Substantive Consolidation Motion should be denied promptly and without the need for

discovery and an evidentiary hearing, for at least three reasons.            First, the Substantive

Consolidation Motion is inconsistent with and seeks to undermine the uniform set of protocols,

procedures and deadlines approved by this Court in connection with the Confirmation Scheduling

Order.     Second, the Acthar Insurance Claimants lack standing to bring the Substantive

Consolidation Motion, and the relief sought therein must be obtained (if at all) by adversary

proceeding. Third, the Substantive Consolidation Motion undermines the Debtors exclusive right

to file and solicit a plan under section 1121 of the Bankruptcy Code (with the Acthar Insurance

Claimants instead attempting to force their own self-serving alternative in advance of the

scheduled Confirmation Hearing). Given these threshold defects with the relief requested by the

Acthar Insurance Claimants, the Debtors submit that the Preliminary Objection should be

considered by the Court before forcing the Debtors to prepare for and litigate an issue that will

undoubtedly be addressed at the Confirmation Hearing in connection with the section 1129

standards.

         19.       As noted above, the Confirmation Scheduling Order establishes an efficient and

uniform schedule, under which the Debtors are already responding to a multitude of discovery

requests served in accordance with the Court-approved procedures. The Debtors should not be

required to separately prepare for a unilaterally set evidentiary hearing on the Acthar Insurance

Claimants’ alternative plan structure in August. The Debtors believe that the Court’s consideration

of their Preliminary Objection at the July 13th Hearing will avoid this scenario – or at least provide

clarity as to whether the Court intends to consider this critical issue in advance of the Confirmation



                                                  7
RLF1 25611391v.1
               Case 20-12522-JTD         Doc 3097     Filed 07/02/21      Page 8 of 11




Hearing. Moreover, the Debtors believe that there are other stakeholders in these cases that will

feel compelled to participate in any proceedings involving the Court’s consideration of the

substantive consolidation issue. Accordingly, the mere uncertainty as to whether the Substantive

Consolidation Motion will be considered in August will undoubtedly cause other parties-in-interest

to forego the schedule and protocols set forth in the Confirmation Scheduling Order in order to

participate in discovery, briefing and hearing on the Substantive Consolidation Motion. This

would create an untenable situation for the Debtors as they prepare for the Confirmation Hearing.

         20.       The Debtors submit that no parties in interest will be prejudiced by the relief

requested herein. First, all parties in interest will have 11-days’ notice of the Preliminary Objection

and the Substantive Consolidation Motion if such pleadings are heard at the July 13th Hearing—

only three days less than the notice required by the Local Rules. See Del. Bankr. L.R. 9006-1(c)(i)

(requiring that “all motion papers shall be filed and served in accordance with Local Rule 2002-

1(b) at least fourteen (14) days prior to the hearing date”). The Debtors submit that such notice is

sufficient, given that the Debtors are not requesting the Court to address the merits of the

Substantive Consolidation Motion at the July 13th Hearing, but are only seeking consideration of

the Preliminary Objection and the procedural propriety of the Substantive Consolidation Motion.

Further, the Proposed Reply Deadline will provide the Acthar Insurance Claimants with seven

days to file any reply in advance of the July 13th Hearing.

         21.       Accordingly, the Debtors respectfully request that the Court schedule the

Preliminary Objection to be heard at the July 13th Hearing and require that any replies or responses

to the Preliminary Objection be filed on or before the Proposed Reply Deadline.




                                                  8
RLF1 25611391v.1
               Case 20-12522-JTD          Doc 3097       Filed 07/02/21     Page 9 of 11




                          COMPLIANCE WITH LOCAL RULE 9006-1(e)

         22.       Before filing this Motion to Expedite, the Debtors notified the U.S. Trustee, the

UCC, the OCC, and the Acthar Insurance Claimants of their intention to file the Preliminary

Objection and Motion to Expedite. The UCC and the U.S. Trustee decline to take a position with

respect to the relief requested herein and the Acthar Insurance Claimants and the OCC have yet to

take a position on the relief requested herein until they have an opportunity to review the Motion

to Expedite and Preliminary Objection.

                                                NOTICE

         23.       Notice of this Motion to Expedite will be given to: (a) the U.S. Trustee; (b) counsel

to the Unsecured Notes Ad Hoc Group; (c) the agent under the Debtors’ secured term and revolving

financing facilities; (d) counsel to the ad hoc group of holders of the Debtors’ unsecured notes; (e)

the indenture trustees for the Debtors’ outstanding notes; (f) counsel to the Governmental Plaintiff

Ad Hoc Committee; (g) counsel to the UCC; (h) counsel to the OCC; (i) counsel to the MSGE

Group; (j) counsel to the Acthar Insurance Claimants; (k) the United States Attorney’s Office for

the District of Delaware; (l) the attorneys general for all 50 states and the District of Columbia;

(m) the United States Department of Justice; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Drug Enforcement Agency; (q) the United States

Food and Drug Administration; and (r) all parties entitled to notice pursuant to Bankruptcy Rule

2002. The Debtors submit that, under the circumstances, no other or further notice is required.

         24.       A copy of this Motion to Expedite is available from (a) the Court’s website,

www.deb.uscourts.gov, and (b) the website maintained by the Debtors’ claims and noticing agent,

Prime Clerk, LLC, at http://restructuring.primeclerk.com/Mallinckrodt.




                                                     9
RLF1 25611391v.1
               Case 20-12522-JTD        Doc 3097       Filed 07/02/21   Page 10 of 11




                                       NO PRIOR MOTION

         25.       The Debtors have not made any prior motion for the relief sought herein to this

Court or any other.

                                       [Signature page follows]




                                                  10
RLF1 25611391v.1
               Case 20-12522-JTD        Doc 3097       Filed 07/02/21       Page 11 of 11




         WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

granting the relief requested in its entirety and any other relief as is just and proper.

  Dated: July 2, 2021

  /s/ Amanda R. Steele
                                                        George A. Davis (admitted pro hac vice)
  RICHARDS, LAYTON & FINGER, P.A.
  Mark D. Collins (No. 2981)                            Christopher Harris (admitted pro hac vice)
                                                        George Klidonas (admitted pro hac vice)
  Michael J. Merchant (No. 3854)
                                                        Andrew Sorkin (admitted pro hac vice)
  Amanda R. Steele (No. 5530)
                                                        Anupama Yerramalli (admitted pro hac vice)
  Brendan J. Schlauch (No. 6115)
  One Rodney Square                                     LATHAM & WATKINS LLP
                                                        885 Third Avenue
  920 N. King Street
                                                        New York, New York 10022
  Wilmington, Delaware 19801
                                                        Telephone: (212) 906-1200
  Telephone:    (302) 651-7700
                                                        Facsimile:    (212) 751-4864
  Facsimile:    (302) 651-7701
  Email:        collins@rlf.com                         Email:        george.davis@lw.com
                                                                      christopher.harris@lw.com
                merchant@rlf.com
                                                                      george.klidonas@lw.com
                steele@rlf.com
                schlauch@rlf.com                                      andrew.sorkin@lw.com
                                                                      anu.yerramalli@lw.com

  - and -                                               - and -
                                                        Jeffrey E. Bjork (admitted pro hac vice)
                                                        LATHAM & WATKINS LLP
                                                        355 South Grand Avenue, Suite 100
                                                        Los Angeles, California 90071
                                                        Telephone:     (213) 485-1234
                                                        Facsimile:     (213) 891-8763
                                                        Email:         jeff.bjork@lw.com
                                                        I.        - and -
                                                        Jason B. Gott (admitted pro hac vice)
                                                        LATHAM & WATKINS LLP
                                                        330 North Wabash Avenue, Suite 2800
                                                        Chicago, Illinois 60611
                                                        Telephone: (312) 876-7700
                                                        Facsimile:     (312) 993-9767
                                                        Email:         jason.gott@lw.com



                           Counsel to the Debtors and Debtors in Possession




                                                  11
RLF1 25611391v.1
